DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application 17/165,090 filed 2/2/2021.
Claims 21-40 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al., Pub No US 2017/0171121 (hereafter ZHANG) in view of Bleiweiss et al., Pat No US 10,779,046 B1 (hereafter Bleiweiss).

a computer-implemented method, comprising:
generating a workspace graphical user interface (GUI) [FIG.1 & para.0039: Discloses a device (element 1000) generating a workspace secondary GUI chat window (element 3000) for displaying the guidance information and display the guidance information in a secondary chat window (element 3000) in an interactive form (a workspace).] with a plurality of chat panels [FIG. 1 & para.0037: Discloses a device (element 1000)  transmitting and receiving messages to and from other devices through at least one chat window (a plurality of chat panels) provided by a chat application installed in the device (element 1000); and FIGS. 10A-10B & para.0110: Discloses a plurality of chat windows (elements 2110 and 2120 –plurality of chat panels).] and a GUI object [para.0039: Discloses providing for user input capability (a GUI object) at the GUI.], wherein the plurality of chat panels include division [FIG. 1: Discloses plurality of chat panels includes division, i.e. GROUP CHATTING 1,  GROUP CHATTING 2, GROUP CHATTING 3, MY FAMILY …; and para.0164 & FIGS. 22A-22B: Discloses classifying messages (division) included in a primary chat window for each category and generating a secondary chat window (element 3000) for each category.], team [FIG. 18A: Discloses a BASKETBALL TEAM CHAT ROOM consisting of 6 people.], and private message chat panels [para.0019B & 0154: Discloses receiving a private message in the chat panel.];
receiving, via the GUI object, a search term corresponding to content of the plurality of chat panels [para.0072: Discloses the device (element 1000) may select a predetermined category (a search term) by receiving a user input (via the GUI object) and set a predetermined event related to the selected category; and para.0085: Discloses the device (element -1000) may search for information related to the event and display retrieved search information in a secondary chat window (element 3000).];
identifying one or more chat panels from the plurality of chat panels including the content corresponding to the search term [FIGS. 22A-B & para.0074: Discloses the device (element 1000) may select a predetermined category by receiving a user input and set a predetermined event related to the selected category. A category may be a criterion for identifying a message type. For example, the category may be identified according to a subject of a dialogue or a subject of a message, such as "food" or "sports" (identifying one or more chat panels corresponding to the search term).]; and
updating the workspace GUI to display the content with the one or more chat panels [para.0005: Discloses acquiring a plurality of messages included in at least one primary chat window; determining that a specific event has occurred, based on the acquired plurality of messages; generating a secondary chat window (element 3000) for informing a user of the device about the occurred event; and displaying guidance information about the occurred event (updating) in the secondary chat window (element 3000).].
ZHANG does not explicitly discloses generating a workspace graphical user interface (GUI) with a plurality of chat panels and a GUI object to search for files within the plurality of chat panels, wherein the plurality of chat panels include division, team, and private message chat panels (emphasis added to distinguish the elements not taught by ZHANG). However, in analogous art, Bleiweiss discloses users can use post items to a team such as comments, documents, files, events, deadlines, and tasks. Users can interact, discuss, highlight, search, and archive items [para.0135]. Users can chat with one or more other users in real time on any device. User can drag any item in the present invention into the chat window, and the present invention will convert it to a link to that item. The user can then send that link to the person she is chatting with who will now be able to navigate to the item represented by the link [para.0142]. An example is disclosed in paragraph 0194 showing a user requests for documents related to “FALCON Deal” project. The system will then group all communications in a review tool between users, and search for key terms and phrases related to the "Falcon deal." The system will collect these documents in a folder or filtered search review. Paragraph 0132 discloses an exchange of messages can be tagged, annotated, searched and filtered as with any other document on the system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify ZHANG in view of Bleiweiss to search for files within the plurality of chat panels. One would be motivated at the time of the invention to have this because communication and collaboration between chat groups is often inefficient and not optimally productive. There is a need for an efficient system for managing, collaborating, and sharing files to increase cost-efficiency and improve communication [para.0013-0014].

the computer-implemented method of claim 21, and ZHANG further discloses wherein the content is a message communicated within the one or more chat panels [FIG.9 & para.0099: Discloses communicating a message between two chat panels; and FIGS. 12A-B & para.0117: Discloses messaging between two chat panels, “USER” is communicating with “CHAT ROOM - JOHN” and “CHAT ROOM – MOTHER”.].

Regarding Claim 23, the combined teachings of ZHANG and Bleiweiss discloses the computer-implemented method of claim 21, and Bleiweiss further discloses wherein the content is a file communicated within the one or more chat panels [para.0135: Discloses communication content between chat panels include comments, documents, files (a file communicated), events, deadlines, and tasks.]. This claim is rejected on the same grounds as claim 21.

Regarding Claim 24, the combined teachings of ZHANG and Bleiweiss discloses the computer-implemented method of claim 21, and ZHANG further discloses wherein the content is a video communicated within the one or more chat panels [para.0054: Discloses content information between the plurality of chat windows may include background music, video (a video communicated), image, speech, and/or text summary information.].

Regarding Claim 25, the combined teachings of ZHANG and Bleiweiss discloses the computer-implemented method of claim 21, and Bleiweiss further discloses further comprising:
updating the workspace GUI to display a list of files corresponding to the search term [para.0012: Discloses review space (workspace) use tables to display items (updating the workspace GUI to display) such as documents (a list of files); para.0073: Discloses the user may search for and retrieve particular documents related to the search term; and para.0130: Discloses these documents consist of the raw text communicated been the plurality of chat panels are converted to the tables stored as a load file.];
receiving, via the workspace GUI, a user selection to filter the list of files based on a selected chat panel of the plurality of chat panels [para.0131: Discloses the user can then select (a ; and
updating the workspace GUI to display a filtered list of files corresponding to the selected chat panel [para.0134: Discloses posting (updating displays) the filtered list (a filtered list of files) to particular party of interest.]. This claim is rejected on the same grounds as claim 21.

Regarding Claim 26, the combined teachings of ZHANG and Bleiweiss discloses the computer-implemented method of claim 21, and Bleiweiss further discloses further comprising:
updating the workspace GUI to display a list of files corresponding to the search term [para.0012: Discloses review space (workspace) use tables to display items such as documents (a list of files); para.0073: Discloses the user may search for and retrieve particular documents related to the search term; and para.0130: Discloses these documents consist of the raw text communicated been the plurality of chat panels are converted to the tables stored as a load file.];
receiving, via the workspace GUI, a user interaction dragging a file icon in the list of files into a particular chat panel [para.0141: Disclose in load file, each text is a separate database entry with a corresponding tagged image file format (TIFF); and para.0141: Discloses users can share the document (the file icon containing the list of files) to a particular user by dragging (a user interaction) it into the particular user chat panel.]; and
transmitting a link to a file corresponding to the file icon to one or more users corresponding to the particular chat panel [para.0141: Discloses by dragging the item into another chat panel creates a link to the item. This link is sent as a chat or direct message in the present invention, or in any other program, such as email.]. This claim is rejected on the same grounds as claim 21.

Regarding Claim 27, the combined teachings of ZHANG and Bleiweiss discloses the computer-implemented method of claim 26, and Bleiweiss further discloses wherein the one or more users corresponding to the particular chat panel includes chat panel users and email users [para.0141: Discloses by dragging the item into another chat panel creates a link to the item. This link is sent as a chat or direct message in the present invention, or in any other program, such as email.], the transmitting further comprising:
transmitting the link to the file such that the link appears in a chat panel corresponding to the chat panel users [para.0141: Discloses by dragging the item into another chat panel creates a link to the item. This link is sent as a chat (via the chat panel) or direct message in the present invention, or in any other program, such as email.]; and
transmitting the link in an email message to the email users [para.0141: Discloses by dragging the item into another chat panel creates a link to the item. This link is sent as a chat or direct message in the present invention, or in any other program, such as email.]. This claim is rejected on the same grounds as claim 26.

Regarding Claim 28, the combined teachings of ZHANG and Bleiweiss discloses the computer-implemented method of claim 21, and ZHANG further discloses further comprising:
receiving a selection of a particular chat panel from the plurality of chat panels [FIG.8: Discloses a selected of “CHAT ROOM – FAMILY (4) chat panel; and FIG.21 & para.0159: Discloses the device (element 1000) may receive a user input for selecting a specific category (receiving a selection, such as “FAMILY’) from a displayed category list; and para.0160: Discloses the device (element 1000) searches and selects messages corresponding to the selected category from among the plurality of messages; and para.0161: Discloses the device (element 1000) may display the selected messages in the secondary chat window (element 3000).];
receiving a second search term [FIG.8A & para.0096: Discloses receiving a message from “MOTHER” that says "They say it will rain today .... Did you take an umbrella with you?" The device (element 1000) may determine that today's weather forecast is needed based on the message, using the keyword "rain" (a second search term) from the received message.];
identifying second content corresponding to the second search term within the particular chat panel [FIG.8B & para.0097: Discloses the device (element 1000) searches and retrieves search information (identifying second content) based on the keyword.]; and
displaying, on the workspace GUI, the second content [FIG.8B & para.0097: Discloses the device (element 1000) may display the retrieved search information in the secondary chat window (element 3000).].

Regarding Claim 29, ZHANG discloses a system, comprising:
a messaging database [para.0043: Discloses retrieving interaction history (from a database) such as call history with contacts a short message history with the contact, an email history with the contact, and/or an interaction history with the contact in other social network applications; and para.0043: Discloses memory that stores data (a database) that is to be inputted to the device (element 1000)]; and
a messaging server [para.0043: Discloses social networking (a messaging server); and para.0205: Discloses mobile communication interface for transmit and receive a wireless signal to and from a server.] configured to:
a workspace graphical user interface (GUI) [FIG.1 & para.0039: Discloses a device (element 1000) generating a workspace secondary GUI chat window (element 3000) for displaying the guidance information and display the guidance information in the secondary chat window (element 3000) in an interactive form (a workspace).] with a plurality of chat panels [FIG. 1 & para.0037: Discloses a device (element 1000) transmitting and receiving messages to and from other devices through at least one chat window (a plurality of chat panels) provided by a chat application installed in the device (element 1000); and FIGS. 10A-10B & para.0110: Discloses a plurality of chat windows (elements 2110 and 2120 –plurality of chat panels).] and a GUI object [para.0039: Discloses providing for user input capability (a GUI object) at the GUI.], wherein the plurality of chat panels include division [FIG. 1: Discloses plurality of chat panels includes division, i.e. GROUP CHATTING 1,  GROUP CHATTING 2, GROUP CHATTING 3, MY FAMILY …; and para.0164 & FIGS. 22A-22B: Discloses classifying messages (division) included in a primary chat window for each category and generating a secondary chat window (element 3000) for each category.], team [FIG. 18A: Discloses a BASKETBALL TEAM CHAT ROOM consisting of 6 people.], and private message chat panels [para.0019B & 0154: Discloses receiving a private message in the chat panel.];
receive, via the GUI object, a search term corresponding to content of the plurality of chat panels [para.0072: Discloses the device (element 1000) may select a predetermined category (a search term) by receiving a user input (via the GUI object) and set a predetermined event related to the selected category; and para.0085: Discloses the device (element -1000) may search for information related to the event and display retrieved search information in a secondary chat window (element 3000).];
identify one or more chat panels from the plurality of chat panels including the content corresponding to the search term [FIGS. 22A-B & para.0074: Discloses the device (element 1000) may select a predetermined category by receiving a user input and set a predetermined event related to the selected category. A category may be a criterion for identifying a message type. For example, the category may be identified according to a subject of a dialogue or a subject of a message, such as "food" or "sports" (identifying one or more chat panels corresponding to the search term).]; and
update the workspace GUI to display the content with the one or more chat panels [para.0005: Discloses acquiring a plurality of messages included in at least one primary chat window; determining that a specific event has occurred, based on the acquired plurality of messages; generating a secondary chat window (element 3000) for informing a user of the device about the occurred event; and displaying guidance information about the occurred event (updating) in the secondary chat window (element 3000).].
ZHANG does not explicitly discloses a workspace graphical user interface (GUI) with a plurality of chat panels and a GUI object to search for files within the plurality of chat panels, wherein the plurality of chat panels include division, team, and private message chat panels (emphasis added to distinguish the elements not taught by ZHANG). However, in analogous art, Bleiweiss discloses users can use post items to a team such as comments, documents, files, events, deadlines, and tasks. Users can interact, discuss, highlight, search, and archive items [para.0135]. Users can chat with one or more other users in real time on any device. User can drag any item in the present invention into the chat window, and the present invention will convert it to a link to that item. The user can then send that link to the person she is chatting with who will 

Regarding Claim 30, the combined teachings of ZHANG and Bleiweiss discloses the system of claim 29, and ZHANG further discloses wherein the content is a message communicated within the one or more chat panels [FIG.9 & para.0099: Discloses communicating a message between two chat panels; and FIGS. 12A-B & para.0117: Discloses messaging between two chat panels, “USER” is communicating with “CHAT ROOM - JOHN” and “CHAT ROOM – MOTHER”.].

Regarding Claim 31, the combined teachings of ZHANG and Bleiweiss discloses the system of claim 29, and Bleiweiss further discloses wherein the content is a file communicated within the one or more chat panels [para.0135: Discloses communication content between chat panels include comments, documents, files, events, deadlines, and tasks.]. This claim is rejected on the same grounds as claim 29.

Regarding Claim 32, the combined teachings of ZHANG and Bleiweiss discloses the system of claim 29, and ZHANG further discloses wherein the content is a video communicated within the one or more chat panels [para.0054: Discloses content information between the plurality of chat windows may include background music, video, image, speech, and/or text summary information.].

the system of claim 29, and Bleiweiss further discloses wherein the messaging server is further configured to:
update the workspace GUI to display a list of files corresponding to the search term [para.0012: Discloses review space (workspace) use tables to display items (updating the workspace GUI to display) such as documents (a list of files); para.0073: Discloses the user may search for and retrieve particular documents related to the search term; and para.0130: Discloses these documents consist of the raw text communicated been the plurality of chat panels are converted to the tables stored as a load file.];
receive, via the workspace GUI, a user selection to filter the list of files based on a selected chat panel of the plurality of chat panels [para.0131: Discloses the user can then select (a user selection) the rows (texts) that make up a conversation to form an "exchange." Once rows are combined into an exchange, the rows gray out to indicate inclusion into an existing exchange. The user can also filter the table to only show texts exchanged between two members; and para.0132: Discloses an exchange of messages can be tagged, annotated (updating), searched and filtered as with any other document on the system.]; and
update the workspace GUI to display a filtered list of files corresponding to the selected chat panel [para.0134: Discloses posting (updating displays) the filtered list (document) to particular party of interest.]. This claim is rejected on the same grounds as claim 29.

Regarding Claim 34, the combined teachings of ZHANG and Bleiweiss discloses the system of claim 29, and Bleiweiss further discloses wherein the messaging server is further configured to:
update the workspace GUI to display a list of files corresponding to the search term [para.0012: Discloses review space (workspace) use tables to display items such as documents (a list of files); para.0073: Discloses the user may search for and retrieve particular documents related to the search term; and para.0130: Discloses these documents consist of the raw text communicated been the plurality of chat panels are converted to the tables stored as a load file.];
receive, via the workspace GUI, a user interaction dragging a file icon in the list of files into a particular chat panel [para.0141: Disclose in load file, each text is a separate database entry with ; and
transmit a link to a file corresponding to the file icon to one or more users corresponding to the particular chat panel [para.0141: Discloses by dragging the item into another chat panel creates a link to the item. This link is sent as a chat or direct message in the present invention, or in any other program, such as email.]. This claim is rejected on the same grounds as claim 29.

Regarding Claim 35, the combined teachings of ZHANG and Bleiweiss discloses the system of claim 34, and Bleiweiss further discloses wherein the one or more users corresponding to the particular chat panel includes chat panel users and email users and wherein to transmit the link [para.0141: Discloses by dragging the item into another chat panel creates a link to the item. This link is sent as a chat or direct message in the present invention, or in any other program, such as email.], the messaging server is further configured to:
transmit the link to the file such that the link appears in a chat panel corresponding to the chat panel users [para.0141: Discloses by dragging the item into another chat panel creates a link to the item. This link is sent as a chat (via the chat panel) or direct message in the present invention, or in any other program, such as email.]; and
transmit the link in an email message to the email users [para.0141: Discloses by dragging the item into another chat panel creates a link to the item. This link is sent as a chat or direct message in the present invention, or in any other program, such as email.]. This claim is rejected on the same grounds as claim 34.

Regarding Claim 36, the combined teachings of ZHANG and Bleiweiss discloses the system of claim 29, and ZHANG further discloses wherein the messaging server is further configured to:
receive a selection of a particular chat panel from the plurality of chat panels [FIG.8: Discloses a selected of “CHAT ROOM – FAMILY (4) chat panel; and FIG.21 & para.0159: Discloses the device (element 1000) may receive a user input for selecting a specific category (receiving a selection, ;
receive a second search term [FIG.8A & para.0096: Discloses receiving a message from “MOTHER” that says "They say it will rain today .... Did you take an umbrella with you?" The device (element 1000) may determine that today's weather forecast is needed based on the message, using the keyword "rain" (a second search term) from the received message.];
identify second content corresponding to the second search term within the particular chat panel [FIG.8B & para.0097: Discloses the device (element 1000) searches and retrieves search information (identifying second content) based on the keyword.]; and
display, on the workspace GUI, the second content [FIG.8B & para.0097: Discloses the device (element 1000) may display the retrieved search information in the secondary chat window (element 3000).].

Regarding Claim 37, ZHANG discloses a non-transitory computer-readable device having instructions thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations stored [para.0006-0007: Discloses a non-transitory computer-readable recording medium having recorded thereon a computer-readable program for executing by a processor of a device (element 1000) the program instructions.] comprising:
generating a workspace graphical user interface (GUI) [FIG.1 & para.0039: Discloses a device (element 1000) generating a workspace secondary GUI chat window (element 3000) for displaying the guidance information and display the guidance information in the secondary chat window (element 3000) in an interactive form (a workspace).] with a plurality of chat panels [FIG. 1 & para.0037: Discloses a device (element 1000)  transmitting and receiving messages to and from other devices through at least one chat window (a plurality of chat panels) provided by a chat application installed in the device (element 1000); and FIGS. 10A-10B & para.0110: Discloses a plurality of chat windows (elements 2110 and 2120 –plurality of chat panels).] and a GUI object [para.0039: Discloses providing for user , wherein the plurality of chat panels include division [FIG. 1: Discloses plurality of chat panels includes division, i.e. GROUP CHATTING 1,  GROUP CHATTING 2, GROUP CHATTING 3, MY FAMILY …; and para.0164 & FIGS. 22A-22B: Discloses classifying messages (division) included in a primary chat window for each category and generating a secondary chat window (element 3000) for each category.], team [FIG. 18A: Discloses a BASKETBALL TEAM CHAT ROOM consisting of 6 people.], and private message chat panels [para.0019B & 0154: Discloses receiving a private message in the chat panel.];
receiving, via the GUI object, a search term corresponding to content of the plurality of chat panels [para.0072: Discloses the device (element 1000) may select a predetermined category (a search term) by receiving a user input (via the GUI object) and set a predetermined event related to the selected category; and para.0085: Discloses the device (element -1000) may search for information related to the event and display retrieved search information in a secondary chat window (element 3000).];
identifying one or more chat panels from the plurality of chat panels including the content corresponding to the search term [FIGS. 22A-B & para.0074: Discloses the device (element 1000) may select a predetermined category by receiving a user input and set a predetermined event related to the selected category. A category may be a criterion for identifying a message type. For example, the category may be identified according to a subject of a dialogue or a subject of a message, such as "food" or "sports" (identifying one or more chat panels corresponding to the search term).]; and
updating the workspace GUI to display the content with the one or more chat panels [para.0005: Discloses acquiring a plurality of messages included in at least one primary chat window; determining that a specific event has occurred, based on the acquired plurality of messages; generating a secondary chat window (element 3000) for informing a user of the device about the occurred event; and displaying guidance information about the occurred event (updating) in the secondary chat window (element 3000).].
ZHANG does not explicitly discloses generating a workspace graphical user interface (GUI) with a plurality of chat panels and a GUI object to search for files within the plurality of chat panels, wherein the plurality of chat panels include division, team, and private message chat panels (emphasis 

Regarding Claim 38, the combined teachings of ZHANG and Bleiweiss discloses the non-transitory computer-readable device of claim 37, and ZHANG further discloses wherein the content is a message, file, or video communicated within the one or more chat panels [para.0054: Discloses content information between the plurality of chat windows may include background music, video, image, speech, and/or text summary information; and FIG.9 & para.0099: Discloses communicating a message between two chat panels; and FIGS. 12A-B & para.0117: Discloses messaging between two chat panels, “USER” is communicating with “CHAT ROOM - JOHN” and “CHAT ROOM – MOTHER”.].

Regarding Claim 39, the combined teachings of ZHANG and Bleiweiss discloses the non-transitory computer-readable device of claim 37, and Bleiweiss further discloses the operations further comprising:
updating the workspace GUI to display a list of files corresponding to the search term [para.0012: Discloses review space (workspace) use tables to display items (updating the workspace GUI to display) such as documents (a list of files); para.0073: Discloses the user may search for and retrieve particular documents related to the search term; and para.0130: Discloses these documents consist of the raw text communicated been the plurality of chat panels are converted to the tables stored as a load file.]; 
receiving, via the workspace GUI, a user selection to filter the list of files based on a selected chat panel of the plurality of chat panels [para.0131: Discloses the user can then select (a user selection) the rows (texts) that make up a conversation to form an "exchange." Once rows are combined into an exchange, the rows gray out to indicate inclusion into an existing exchange. The user can also filter the table to only show texts exchanged between two members; and para.0132: Discloses an exchange of messages can be tagged, annotated (updating), searched and filtered as with any other document on the system.]; and
updating the workspace GUI to display a filtered list of files corresponding to the selected chat panel [para.0134: Discloses posting (updating displays) the filtered list (document) to particular party of interest.]. This claim is rejected on the same grounds as claim 37.

Regarding Claim 40, the combined teachings of ZHANG and Bleiweiss discloses the non-transitory computer-readable device of claim 37, and Bleiweiss further discloses the operations further comprising:
updating the workspace GUI to display a list of files corresponding to the search term [para.0012: Discloses review space (workspace) use tables to display items such as documents (a list of files); para.0073: Discloses the user may search for and retrieve particular documents related to the search term; and para.0130: Discloses these documents consist of the raw text communicated been the plurality of chat panels are converted to the tables stored as a load file.];
receiving, via the workspace GUI, a user interaction dragging a file icon in the list of files into a particular chat panel [para.0141: Disclose in load file, each text is a separate database entry with a corresponding tagged image file format (TIFF); and para.0141: Discloses users can share the ; and
transmitting a link to a file corresponding to the file icon to chat panel users and email users corresponding to the particular chat panel [para.0141: Discloses by dragging the item into another chat panel creates a link to the item. This link is sent as a chat or direct message in the present invention, or in any other program, such as email.], wherein transmitting the link further comprises:
transmitting the link to the file such that the link appears in a chat panel corresponding to the chat panel users [para.0141: Discloses by dragging the item into another chat panel creates a link to the item. This link is sent as a chat (via the chat panel) or direct message in the present invention, or in any other program, such as email.]; and
transmitting the link in an email message to the email users [para.0141: Discloses by dragging the item into another chat panel creates a link to the item. This link is sent as a chat or direct message in the present invention, or in any other program, such as email.]. This claim is rejected on the same grounds as claim 37.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leo Jeremias, (US 2015/0302103 A1) – Discloses a search engine module that manages client interaction with the search results by providing links to preview images for the websites and chat windows for interaction between the client and vendors [0078].
Michael Kansky, (US 2012/0159349 A1) - Discloses monitoring activity of multiple chat sessions and multiple chat windows in real time. For example, the panel provides for chatting with multiple clients/customers concurrently, with, for example, tickets, emails and search or update, and/or updating the company knowledge base simultaneously. The live chat enables file transmission, chat transfer and remote assistance [0036].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426